DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-8 are currently pending and have been fully considered.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following examiner’s amendment is to correct an antecedent basis issue in claim 3 and a minor grammatical issue.

5.	Please amend the application as follows:
	- Claim 3 (Currently amended): The non-aqueous electrolyte secondary battery according to claim 2, wherein the shape-variable is a diaphragm.


Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-8 are in condition for allowance because the prior art does not teach or suggest the claimed non-aqueous secondary battery that includes an electricity shut-off mechanism capable of shutting off energization between an in-container positive electrode terminal or an in-container negative electrode terminal and an outside of the battery container when an internal pressure of the container rises, wherein a solid electrolyte layer that produces gas is comprised in at least one member selected from a group consisting of a positive electrode mixture layer unformed portion, a negative electrode mixture layer unformed portion, the in-container positive electrode terminal, and the in-container negative electrode terminal, the gas allowing the electricity shut-off mechanism to be operated by reacting with a voltage equal to or more than a maximum operating power of the non-aqueous electrolyte secondary battery and then by raising the internal pressure of the container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724